COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                  ORDER ON MOTION
Cause Number:              01-12-01008-CR
Trial Court Cause
Number:                    1819987
Style:                     Ernest Flores Flores
                           v The State of Texas
Date motion filed*:        March 7, 2014
Type of motion:            Motion for Rehearing and Change of Notation
Party filing motion:       Appellant
Document to be filed:      n/a

Is appeal accelerated?      YES        NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Sherry Radack
                          Acting individually          Acting for the Court

Panel consists of Chief Justice Radack and Justices Bland and Huddle

Date: March 20, 2014